Citation Nr: 0504265	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the cheek.



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1957 to July 1960, 
as well as approximately 2 years of other military service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

The record reflects that in the veteran's substantive appeal 
(VA Form 9), dated in February 2004, he requested a hearing 
before the Board at the RO.  However, such a hearing was not 
afforded the veteran.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing, and notify the 
veteran as to the time and place of the 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


